Citation Nr: 0116829	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

R.  Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
August 1971.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a June 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, MI.  In September 2000, the veteran testified 
before a Hearing Officer at the RO.  In March 2001, the 
veteran testified before the undersigned Member of the Board 
at a hearing at the RO.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board notes that the medical evidence of record provides 
conflicting information concerning the degree of severity of 
the veteran's PTSD.  A May 1999 medical report from Ahvay 
Muhammad, Ph.D., notes a diagnosis of severe, chronic PTSD, 
and a global assessment of function (GAF) score of 35, 
reflective of major impairment.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, DC, American 
Psychiatric Association, 1994.  A subsequent treatment note, 
dated in January 2000, from Dale Kuiper, who was identified 
by the veteran as being a psychiatrist at the Vet Center in 
January 2000, notes a diagnosis of PTSD and a GAF of 28, 
which reflects serious impairment in communication or 
judgment or an inability to function in almost all areas.  
Id.  However, also in January 2000, the veteran underwent a 
VA medical examination.  He was found to suffer from PTSD, 
and the examiner reported a GAF score of 60, reflective of 
moderate symptoms.  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, supra.  

The Board further notes that during his personal hearing in 
September 2000, the veteran testified that he was not 
currently being treated for his PTSD, but that he had been 
seen as a patient by Dr. Muhammad, the most recent 
appointment having occurred two months previously.  During 
his Board hearing in March 2001, the veteran again reported 
that he had been treated by Dr. Muhammad for his PTSD.  
Records pertaining to this treatment are not associated with 
the claims file.  

Furthermore, at the hearing before the undersigned the 
veteran alleged that his PTSD had increased in severity since 
his most recent VA psychiatric examination.  In addition, he 
raised the issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities, an 
issue which has neither been developed or adjudicated by the 
RO.  

In light of these circumstances, the Board has determined 
that further action by the RO is warranted before the Board 
decides the veteran's appeal.  Accordingly, the case is 
REMANDED to the RO for the following action:  

1.  The RO should provide and request the 
veteran to complete and return the 
appropriate form to claim entitlement to 
a total rating based on unemployability 
due to service-connected disabilities.

2.  The RO should attempt to obtain a 
copy of any records of Dr. Muhammad 
pertaining to his treatment of the 
veteran for PTSD.  The RO should request 
that the veteran furnish a signed 
authorization for release to the VA of 
these private medical records.  In 
addition, the RO should take appropriate 
steps to obtain any other outstanding 
medical records, not already of record, 
which are pertinent to the veteran's 
claims. 

3.  If the RO is unsuccessful in 
obtaining a copy of any records 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to provide a copy of the 
outstanding records.

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the current degree of 
severity of his service-connected 
psychiatric disability.  Any indicated 
studies must be performed, and the claims 
folder, including a copy of this remand, 
must be made available to and reviewed by 
the examiner.  The examination report 
should reflect that the claims folder was 
reviewed.  

The examiner should identify all 
current manifestations of the 
veteran's PTSD and specifically 
indicate with respect to each of the 
symptoms identified in the new 
criteria for evaluating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  The examiner 
should also comment on the 
discrepancy between the GAF scores 
reported by Drs. Muhammad and 
Kuiper, as compared to the VA 
examiner's reported score in January 
2000.  

To the extent possible, the 
manifestations of the PTSD should be 
distinguished from those of any 
other psychiatric disorder found to 
be present.  In addition, the 
examiner should provide an opinion 
with respect to each additional 
acquired psychiatric disorder found 
to be present, if any, whether it 
represents a progression of the 
previously diagnosed PTSD or a 
separate disorder.  If it is 
determined to represent a separate 
disorder, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service or was caused or 
worsened by the service-connected 
psychiatric disability.  

The rationale for all opinions expressed 
must also be provided. 

5.  Then, the RO should ensure that the 
above development has been completed, 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and 
readjudicate the veteran's claim for a 
higher initial evaluation for PTSD.  

6.  If the claim for a total rating based 
upon unemployability has not been 
rendered moot, the RO should undertake 
any other indicated development, to 
include obtaining a VA examination to 
assess the impact of the veteran's other 
service-connected disabilities on his 
ability to work.  The RO should then 
adjudicate the veteran's claim for a 
total rating based on unemployability due 
to service-connected disabilities.

7.  If the claim for a higher initial 
evaluation for PTSD is not granted to the 
veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  All issues properly in appellate 
status should be returned to the Board at 
the same time. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as any ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice from the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




